3DETAILED ACTION

Examiner’s Note
The Applicant’s attention is respectfully directed to the “Remarks” document filed 5/20/2022, consisting of one (1) page(s) and beginning with “Redline.”  It is noted that the marked up portion of the document ([[4]]5th AMENDMENT) is deleting the “4” from “45th” when the amendments to the specification filed 11/5/2020 and consisting of one (1) page(s) recite “4th” and not “45th”.  The specification filed 1/3/2022 and consisting of 18 pages (and the abstract also) recite “54th” while the specification filed 1/3/2022 and consisting of two (2) pages recites “5th”.  Give that the amendments filed 1/3/2022 were non-compliant as outlined in the action mailed 4/13/2022, the amendments filed 5/2/2022 should have been taken from the amendments filed 11/5/2020, and thus the current amendments to the specification are also non-compliant.  In the interest of prosecution, the Examiner will ignore this discrepancy and continue with the examination process.  The Examiner requests that the Applicant address these discrepancies in a future response.  Should the application be found allowable, these inconsistencies will preclude the Allowance as it is unclear what amendments are valid and intended and which are not.

The Applicant’s attention is respectfully directed to the “Remarks” document filed 5/20/2022 and consisting of one (1) page(s) and beginning with “Redline”, wherein it is noted that the marked up portions amending paragraph 0062 recites, inter alia, “Avery 8241”.  The Applicant’s attention is respectfully directed to the “Specification” document filed 5/20/2022 and consisting of one (1) page(s) and beginning with “Clean”, wherein it is noted that paragraph 0062 recites, inter alia, “Avery 8241”.  The Applicant’s attention is respectfully directed to the “Specification” document filed 5/20/2022 and consisting of two (2) pages, wherein it is noted that paragraph 0062 recites, inter alia, “Avery 8241”.  The Applicant’s attention is respectfully directed to the “Remarks” document filed 5/20/2022 and consisting of five (5) pages, wherein it is noted that the paragraph 0062 is proposed to recite, inter alia, “Avery MPI-2077” but DOES NOT recite “Avery 8241”.  Thus, it is unclear how the specification was intended to be amended.  Should the application be found allowable, these inconsistencies will preclude the Allowance as it is unclear what amendments are valid and intended and which are not.

The Examiner respectfully acknowledges the Applicant’s submission of the data sheets for the various adhesives (e.g., ORAJET 3620).  However, it is unclear how these submissions are intended to support the presently claimed “residue” limitations.  For example, ORAJET 3620 is noted to have a minimum life expectancy of four (4) years (see orafol-orajet-3620-pdb-7-2014-current-2017-1343.pdf), but there is no indication regarding the “peelability” after four (4) years of use.  In addition, the data sheet for ORACAL 631 (see oracal-631-exhibition-cal-id3590-technical-data-sheet-americas-en.pdf (orafol.com) states that the film can be removed with little or no adhesive for up to “two years”, which is inconsistent with the presently claimed invention.  Thus, it is unclear how these supporting documents are intended to support the Applicant’s arguments against the rejection under 35 U.S.C. 112(a) as set forth in paragraph 8 the action mailed 10/13/2021.

The Examiner also respectfully notes that, after consultation with members of the USPTO that are more knowledgeable in regards to new matter issues in the specification and the supporting documents submitted by the Applicant as noted above, the Examiner has been informed that said documents, whether in agreement with the “residue” limitations presently claimed, would not be persuasive to overcome the above-noted rejection under 35 U.S.C.112(a).

The Examiner notes that, given the new round(s) of rejection(s) and/or objection(s), the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 5/20/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: See the discussion set forth above in the Examiner’s Note section of the current action in regards to the amendments to paragraph 0062.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: the Examiner suggest amending the claim to recite “...a.[[c.]]      a document cover...”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the Examiner suggest amending the claim to recite “...b.[[d.]]      a water-based adhesive...”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: for clarity, the Examiner suggests amending the claim to recite “...defining the adhesive tacky surface, wherein the adhesive tacky surface is[[being]] configured...”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: the Examiner suggest amending the claim to recite “...c.[[d.]]      the document cover...”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: the Examiner suggest amending the claim to recite “...d.[[e.]]      the document cover...”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: the Examiner suggest amending the claim to recite “...e.[[f.]]      the document cover...”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: for clarity, the Examiner suggests amending the claim to recite “...the document cover further comprising an MSRP...”.  Appropriate correction is required.  See also the rejection under 35 U.S.C. 112(b) set forth below.

Claim 4 is objected to because of the following informalities: please remove the period after “claim 1”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: the Examiner requests amending the claim language as its current form is confusing.  For example, the claim could be amended to remove the recitation of “as a printable surface” or “...the plastic material comprises a printable surface suitable for accepting direct application of ink” or some other amendment.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the Examiner suggests amending the claim to bring the itemization of the claim language in accord with the alphabetical itemization recited in current claim 1 and the Examiner’s suggestions for amending the same of current claim 2 as set forth above.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the Examiner suggests amending the claim to recite “...a second central portion which are separated from each other.” if that was what was intended.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a document cover (c) defined by a plastic sheet having an adhesive tacky surface on a side of the sheet, does not reasonably provide enablement for the presently claimed (d) ‘a water-based adhesive coating removable with little or no residue for up to 4 years or longer’ as recited in at least current claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the tacky surface within the scope of claims 1-2, 4 and 6 can be used as claimed and whether claims 1-2, 4 and 6 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-2, 4 and 6, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-2, 4 and 6 appear to read on a document cover (c) having an adhesive tacky surface comprising a water-based adhesive coating removable with little or no residue for up to 4 years or longer, while the specification merely repeats this limitation (see para 0044, 0062).
	(b) There is no direction or guidance presented for selecting the water-based adhesive that provides the adhesive tacky surface that demonstrates the recited removability.
(c) There is an absence of working examples concerning the formulation of the water-based adhesive that provides the adhesive tacky surface that demonstrates the recited removability.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-2, 4 and 6.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the MPEP 2163(I)(A) states in part “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  
Also, MPEP 2163(II)(B)(3)(a) states in part “An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." 
In the presently claimed invention, the presently claimed invention recites a known functional characteristic; removability of the adhesive coating with little residue for 4 or more years and water-soluble.  However, there is no coupling of this function with a known or disclosed correlation between function and structure, or some combination of such characteristics.  Thus, there is not a “strong correlation” between structure and function such that one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function.  In other words, there is not recited/disclosed structure but only a function and there is no correlation between the structure and function.   That is, the original disclosure does not disclose even a basic structure of the adhesive, but gives only its function.   

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 6, the Examiner notes that the itemization of the claim language (i.e., items “c.” and “d.”) in tandem with the confusing language of the claim has rendered the claim indefinite.  In order to overcome the indefinite rejection, the Examiner suggests amending the claim to remove the “c.” and “d.” designations altogether as currently the claim language can be interpreted to recite that the “apparatus” comprises BOTH, individually, the document cover, and its further limitations, AND a water-based adhesive.  For example, the claim could be amended to recite “...wherein the adhesive tacky surface comprises a water-based adhesive coating...”  The Examiner notes that this is just a suggestion towards further demonstrating the current indefiniteness, and invites the Applicant to ensure that any such amendments to not require further objection(s)/rejection(s).
In addition, the claim language should clearly state that the “interior side” and the “exterior side” are indeed sides assigned to the “sheet of plastic material” as opposed to an interpretation that (as stated in item d. of current claim 1 and items d. and f. of current claim 6) that the “interior side” is assigned to the “document cover”, the latter of which may comprise other items other than the “sheet of plastic material”.

Regarding claim 2, it is unclear if the recited “clear plastic material” is the same as the “sheet of plastic material” recited in current claim 1, or if the recited “clear plastic material” is in addition to the “sheet of plastic material” recited in current claim 1.

Regarding claim 2, it is unclear if the recited “MSPR Sheet” or the recited “Addendum Sheet” is the same as the previously recited “documents” recited in current claim 1, or if the recited “MSPR Sheet” or the recited “Addendum Sheet” is in addition to the previously recited “documents” recited in current claim 1.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear from what (e.g., each other) the two recited first and second central portions are separated.

Claim 6 recites the limitation "the MSRP Sheet and a separate Addendum Sheet" in line 9.  There is insufficient antecedent basis for this limitation in the claim as an MSRP Sheet and a separate Addendum Sheet has not been previously introduced.

Regarding claim 6, item f. recites multiple documents INCLUDING the MSRP and Addendum Sheets, which allows for documents in addition to the MSRP and Addendum Sheets; thus, it is unclear how or where (e.g., first central portion) the documents other than the MSRP and Addendum Sheets are secured.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 2, it is unclear how, if at all, the limitations of item “e.” are intended to further limit the invention recited in current claim 1.

Claim Rejections - 35 USC § 103
Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al. (US 2004/0088228 A1) in view of Zhou et al. (US 2018/0230338).

Regarding claims 1-2 and 4, Mercer teaches a business form (10) (apparatus) (para 0023 and figures 1-5) to assist an auto dealership in labeling and identifying vehicles (para 0024), which said form (10) is of a size and shape selected as a design choice (para 0026), and comprises a first web portion (14) comprising backing layer (18), adhesive layer (20), release coating (24) and printable layer (22) (para 0027-0028, 0034, figure 3).  
Mercer also teaches that the removable sticker backing (40) extends beyond the periphery of the window sticker (28), wherein the adhesive layer (20) is present between the sticker (28) periphery and the periphery of the sticker backing (40) so that the border of the adhesive layer (20) is exposed towards adhering (adhesively secure) the window sticker (28) and the sticker backing (40) to a windshield (glass surface) (para 0031 and figure 2).  
The Examiner notes that removable sticker backing (40) provides a sheet of material (c) with adhesive layer (20) providing the adhesive tacky surface on the removable sticker backing (40), and with the underside of backing layer (18), given by removable sticker backing (40) of figure 2, teaching an exterior side opposite the side of backing layer (18)/removable backing (40) having adhesive layer (20) (interior side opposite).  The Examiner notes that the adhesive layer (20) extends over the surface of the removable backing layer (40) as demonstrated in at least Figures 2-3.

Mercer is silent to the backing (18)/(40) being plastic and that the adhesive layer (20) is water-based (current claim 1), that the backing (18)/(40) being clear, which said backing (18)/(40) comprises properties suitable for accepting direct application of ink (current claim 4).  
However, Mercer does disclose that the backing (18) (and thus the portion of backing (18) given by sticker backing (40)) is formed from any suitable material on which an adhesive may be deposited, and may be formed from pressure-sensitive adhesive label stock (para 0029).  Furthermore, it is noted that laminate of Mercer is designed to be affixed to a windshield with the window sticker (28) viewable (see reference number (34) of Figure 5), it is reasonable to conclude that the backing (18)/(40) (and the adhesive layer (20) for that matter) be transparent, or clear.

In addition, Zhou teaches an adhesive printable film (100) comprising polymeric film substrate (108), image receiving layer (110) and peelable adhesive layer (400) (para 0012), which said polymeric film substrate is a transparent film formed from, inter alia, polycarbonate (sheet of plastic material) (para 0013-0019).  Given that Zhou teaches substrate comprising a plastic material, and given that the present disclosure provides nothing specific as to the plastic material that provides the ink-printable surface, it is reasonable to conclude that the substrate of Zhou would demonstrate a material that has properties suitable for accepting direct application of ink as a printable surface.
Zhou also teaches that the adhesive layer (400) comprises a continuous matrix polymer (102) such as, inter alia, a polyacrylate, a water dispersible polymeric adhesive particle (104) (para 0036-0046) and also includes water (water-based adhesive) (see Example 4 in Table 4 at para 0074).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ a polycarbonate material for backing (18)/(40) and a water-based adhesive for the adhesive layer (20), and thereby arrive at the presently claimed invention from the disclosure of the prior art references.

The Examiner notes that: 1) the “residue” limitation of current claim 1 recites that the adhesive coating is removable without said residue for any time from the smallest time (e.g., 1 microsecond up to four years) and beyond four years (four years or longer), and thus any adhesive would teach the presently claimed adhesive residue limitations; and 2) the “peelable” limitations of current claim 2 do not require that the document cover is peelable without residue, and thus the adhesives of the prior art can be “peelable” by any method including those that leave a residue.  It is further noted that the adhesives of Zhou are intended to be peelable (see abstract therein).

In regards to Item f. of current claim 2, the Applicant is reminded that:
Where the only difference between a prior art product and a claimed product is printed 
matter that is not functionally related to the product, the content of the printed matter will 
not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 
70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions 
and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art 
reference that taught a kit that included instructions and a buffer agent, even though the 
content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 
USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to 
the substrate, the printed matter will not distinguish the invention from the prior art in 
terms of patentability …. [T ]he critical question is whether there exists any new and 
unobvious functional relationship between the printed matter and the substrate.").

Thus, the prior art reference(s) need not teach that the window sticker (28) is either of an MSRP Sheet or an Addendum Sheet in order to teach or render obvious the presently claimed invention.

Regarding claim 6, with respect to Item d., the Applicant is respectfully reminded that:
Change in size, scale, proportionality and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04[R-1].

Further, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the dimensions of the , since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to change the size(s) and/or dimension(s) of the window sticker (28) of Mercer to the size(s) and/or dimension(s) presently claimed, and thereby arrive at the presently claimed invention as recited in Item d from the disclosure(s) of the prior art.

With respect to Items e. and f., Figure 1 teaches the limitations presently claimed given that the YOUR DEALER NAME HERE segment and the underlying segment beginning “1999 LINC TOWN CAR...” first and second central portions of window sticker (28) that are adhered to adhesive layer (20), and are interior (i.e. confined) within the surface area of the backing (18)/(40)-adhesive layer (20) laminate.
See also, the rejection of claim 2 set forth above in regards to the presently recited MSRP and Addendum Sheets.

Response to Arguments
Applicant’s arguments, see the claim amendments and the remarks filed 5/20/2022, with respect to the rejection of claims 1-2, 4 and 6 under 35 U.S.C. 112(a) as set forth in paragraph 8 of the action mailed 10/13/2021, have been fully considered but they are not persuasive.

In response to the Applicant’s position, the Examiner maintains the Office’s position as postured in paragraph 9 of the action mailed 10/13/2021.  In addition, the Applicant’s attention is respectfully directed to the Examiner’s discussion set forth above in the Examiners Note section of the current action.  Thus, the rejection is maintained and repeated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/24/2022